UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	August 1, 2012 — January 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Short Duration Income Fund Semiannual report 1 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have continued to show strength into 2013, with the S&P 500 Index delivering its best January return since 1997. Investors witnessed several positive developments, including the U.S. fiscal cliff bill that Congress passed on January 1, 2013; the improving employment and housing situations; a more stable Europe; and China’s “soft landing” and positive growth. Today’s market environment is one of slow and steady improvement, but uncertainties linger. Questions remain about potential economic fallout from the upcoming debt ceiling and budget sequestration debates in the United States. And the sovereign debt situation in Europe, while stabilized, is far from resolved. At Putnam, our investment team is focused on actively managing risk and pursuing returns in today’s volatile global market. As always, it is important to rely on the guidance of your financial advisor to help you manage your investment portfolio in accordance with your goals and risk tolerance. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Performance of class A shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 11–12 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. * Returns for the six-month period are not annualized, butcumulative. 4 Short Duration Income Fund Interview with your fund’s portfolio managers How would you describe the performance of Putnam Short Duration Income Fund during the past six months? Michael: For the first half of the fund’s fiscal year, I am happy to report that the fund’s performance is in line with our internal risk/ return expectations. In general, we seek to position the fund to pursue a higher return than is typical in the money market fund universe. We also seek to achieve those returns with less risk than is typical of more aggressive funds in the short- and ultra-short-term bond space. In terms of managing the fund’s volatility, since the fund’s inception, class A shares at net asset value [NAV] have not dropped below their initial $10.00 offering price, so we have been satisfied with the level of stability we have been able to achieve thus far. In recent months, there has been much discussion about the fiscal cliff and the health of the U.S. economy. How has that affected bond markets? Joanne: While the fiscal cliff captured plenty of media attention, it ultimately had a fairly muted effect on the capital markets. Investors generally expected that the broad-based tax hikes and spending cuts associated with the cliff would be avoided and that negotiations between Congress and President Obama would last into the eleventh hour. Ultimately, that’s exactly what happened. While there is still a good deal of uncertainty surrounding This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 1/31/13. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. Short Duration Income Fund 5 the shape of future budget cuts, investors seem to believe it is unlikely that any potential cuts are severe enough to derail the economy, and we share that opinion. As a reminder for shareholders, what are some of the key differences between Putnam Short Duration Income Fund and a traditional money market fund? Michael: Money market funds are a highly regulated type of investment governed by the Securities and Exchange Commission’s Rule 2a-7 under the Investment Company Act of 1940. That rule dictates the types of securities in which a money market fund can invest based on a number of criteria, including credit quality and maturity. Putnam Short Duration Income Fund is not governed by this rule and, as a result, is able to invest in a broader range of sectors and securities that may offer greater income potential without, in our view, generating significantly more risk. The other key difference is how the fund calculates its NAV, or share price. Most money market funds seek to offer a stable NAV of $1.00 per share that is designed to remain unchanged over time. While there is no guarantee that money market funds will achieve this goal, this stability is one of their key selling points. As I alluded to earlier, the fund offers a floating NAV based on the market value of the assets in its portfolio. While some fluctuation in NAV is to be expected, it is our goal to limit the volatility Credit qualities are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 Short Duration Income Fund in the fund’s share price, and we’ve been pleased with our success to date on this front. There has been some discussion of possible regulatory changes to money market funds. Could you offer any insight on that front? Joanne: The Financial Stability Oversight Council, which was created as a result of the Dodd-Frank financial reform legislation, is currently considering modifying existing money market regulations, specifically the stable NAV feature that Michael described. It would not be surprising if sometime this year new regulations forced money market funds to convert to a floating NAV. While the idea is to add transparency to money market funds, many investors and money managers are concerned that a floating NAV structure will make money market funds much less attractive to investors. With yields near zero in today’s low-interest-rate environment, anything that might undermine the perceived stability of the asset class is predictably being greeted with some skepticism in the marketplace. Naturally, we are keeping a close eye on the situation. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classification of securities for presentation purposes. Holdings and allocations may vary over time. Short Duration Income Fund 7 Also on the subject of federal policy, what effect has the “TAG” program’s expiration had on the markets? Joanne: Since October2008, the federal government’s Transaction Account Guarantee, or “TAG,” program has provided unlimited FDIC insurance on non-interest-bearing transaction accounts. But on January1, 2013, the limit on the federal guarantee reverted to $250,000, which had been the ceiling prior to 2008. As a result, many investors have been seeking new investment vehicles for those assets no longer covered by the TAG program, and we’ve seen a noticeable increase in demand in the short-term fixed-income markets as a result. How did you position the fund during the period? Joanne: We continued to target opportunities in securities with slightly longer maturities — up to three years — and slightly lower credit quality, generally single A-rated and BBB-rated bonds. We seek to mitigate these risks by counterbalancing them. Specifically, the BBB-rated securities we own — which tend to offer higher yields because they represent greater credit risk — are generally shorter maturity securities, so they entail relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically have longer maturity dates. This balanced approach allows us to add incremental income potential without significantly increasing the portfolio’s overall risk profile. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations will vary over time. 8 Short Duration Income Fund During the period, we maintained a relatively low duration, which is a measure of the fund’s sensitivity to interest-rate changes. As of period-end, the fund’s duration was 0.72 year, shorter than the fund’s maximum allowable duration of 1.00. While all securities in the fund are U.S. dollar-denominated, the vast majority of holdings were U.S. securities, but the fund held small allocations to the United Kingdom, Australia, and Canada, while taking limited positions in eurozone countries, given the ongoing uncertainty surrounding those markets. While we have added securities from a number of stronger European banks to the portfolio, our overall exposure to the region remains fairly minimal. In terms of sector positioning, nearly two thirds of the portfolio was invested in investment-grade corporate bonds at the end of January, and the majority of those holdings were financial companies, which generally tend to be among the larger and most common issuers in the short-term debt space in which the fund invests. The fund’s second-largest sector position was in investment-grade commercial paper, which is unsecured corporate debt with a maturity of less than one year. In choosing securities, our analysts perform extensive bottom-up, fundamental research on the issuing companies. As a result, we have a high degree of conviction in the securities we own and in the companies’ ability to make timely interest and principal payments. That analysis paid off for shareholders during the period, as our corporate debt holdings performed in line with our expectations and contributed positively to fund performance. What is your outlook for 2013? Michael: While we are optimistic that U.S. economic data will continue to gradually improve, the condition of the economy is certainly not strong. In fact, preliminary estimates for the fourth quarter showed GDP contracting by 0.1%, which caught investors somewhat off guard. Given that this weakness could persist for some time, we have no reason to believe the Federal Reserve will change its accommodative stance until economic growth and the employment picture markedly improve. Against that backdrop, we expect to see some volatility on the longer end of the yield curve, but we expect yields on the shorter end, where the fund invests, should remain relatively stable, anchored by the Fed’s near-zero federal funds rate. We are optimistic that our rigorous research process can help us continue to offer investors an attractive portfolio for their conservative allocations with minimal potential price volatility. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund is also managed by Kevin F. Murphy. Short Duration Income Fund 9 IN THE NEWS Mixed signals are coming from the U.S. economy. On the positive side, the unemployment rate continues to tick down, the housing sector is recovering, and the stock market has reached multi-year highs. But uncertainty remains. The nation’s GDP was essentially flat in the fourth quarter of 2012, after several consecutive quarters of expansion. A precipitous drop in military spending contributed to the slowdown, and many questions remain about government spending and its impact on GDP going forward. Consumer confidence recently dropped following the tax increases resulting from the fiscal cliff resolution, as people anticipate the pinch of less take-home pay. The next few months should provide clearer direction for the markets on government spending and the resilience of the recovery. 10 Short Duration Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.01% 0.49% 0.49% 0.85% 0.48% 1.23% 1.23% 1.23% Annual average 0.78 0.38 0.38 0.66 0.37 0.95 0.95 0.95 1 year 0.94 0.47 0.47 0.80 0.47 1.15 1.15 1.15 6 months 0.48 0.29 0.29 0.37 0.29 0.56 0.56 0.56 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and Y shares generally have no CDSC. Performance for class R5 and class R6 shares before their their inception is derived from the historical performance of class Y shares, adjusted for the higher investor servicing fees applicable to class R5 and R6. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. Comparative index returns For periods ended 1/31/13 BofA Merrill Lynch Lipper Ultra-Short Obligation U.S. Treasury Bill Index Funds category average* Life of fund 0.14% 1.98% Annual average 0.11 1.53 1 year 0.13 1.46 6 months 0.07 0.61 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 1/31/13, there were 97, 89, and 87 funds, respectively, in this Lipper category. Short Duration Income Fund 11 Fund price and distribution information For the six-month period ended 1/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.0288 $0.0088 $0.0086 $0.0263 $0.0086 $0.0339 $0.0339 $0.0339 Capital gains — Long-term — Capital gains — Short-term 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 0.0009 Total Share value at net asset value 7/31/12 $10.02 $10.01 $10.01 $10.02 $10.01 $10.03 $10.03 $10.03 1/31/13 10.04 10.03 10.03 10.03 10.03 10.05 10.05 10.05 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/12 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 0.98% 0.48% 0.48% 0.82% 0.48% 1.18% 1.18% 1.18% Annual average 0.81 0.40 0.40 0.68 0.40 0.98 0.98 0.98 1 year 0.94 0.57 0.57 0.80 0.56 1.13 1.13 1.13 6 months 0.58 0.39 0.39 0.37 0.38 0.65 0.65 0.65 12 Short Duration Income Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 7/31/12* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30%** 0.30%** 0.30% Total annual operating expenses for the fiscal year ended 7/31/12 0.72% 1.12% 1.12% 0.77% 1.12% 0.72%** 0.65%** 0.62% Annualized expense ratio for the six-month period ended 1/31/13 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/13. ** Other expenses for class R5 and class R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2012, to January 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.02 $4.04 $4.04 $2.27 $4.04 $1.52 $1.52 $1.52 Ending value (after expenses) $1,004.80 $1,002.90 $1,002.90 $1,003.70 $1,002.90 $1,005.60 $1,005.60 $1,005.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Short Duration Income Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2013, use the following calculation method. To find the value of your investment on August 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.04 $4.08 $4.08 $2.29 $4.08 $1.53 $1.53 $1.53 Ending value (after expenses) $1,023.19 $1,021.17 $1,021.17 $1,022.94 $1,021.17 $1,023.69 $1,023.69 $1,023.69 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Short Duration Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Short Duration Income Fund 15 BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2013, Putnam employees had approximately $364,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Short Duration Income Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Duration Income Fund 17 The fund’s portfolio 1/31/13 (Unaudited) Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* rate (%) date amount Value Banking (22.4%) ABN Amro Bank NV 144A sr. unsec. notes FRN (Netherlands) 2.072 1/30/14 $1,000,000 $1,012,740 ABN Amro Bank NV 144A sr. unsec. notes (Netherlands) 3.000 1/31/14 3,000,000 3,055,452 American Express Centurion Bank company guaranty sr. unsec. notes FRN 0.760 11/13/15 1,000,000 1,001,948 American Express Bank FSB sr. unsec. notes 5.500 4/16/13 295,000 297,962 Australia & New Zealand Banking Group, Ltd. sr. unsec. notes (Australia) 2.125 9/19/14 586,000 599,894 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes (Australia) 3.700 1/13/15 850,000 899,359 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. notes FRN (Australia) 0.980 9/24/13 1,000,000 1,003,733 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. unsub. notes FRN (Australia) 1.045 1/10/14 1,450,000 1,458,728 Bank of America Corp. sr. unsec. notes FRN 0.638 9/15/14 2,000,000 1,986,974 Bank of America Corp. sr. unsec. notes 5.375 6/15/14 1,250,000 1,321,803 Bank of America Corp. sr. unsec. unsub. notes FRN 1.855 7/11/14 1,000,000 1,014,429 Bank of America Corp. sr. unsec. unsub. notes FRN 1.722 1/30/14 1,300,000 1,312,377 Bank of Montreal sr. unsec. unsub. notes FRN Ser. MTN (Canada) 0.780 9/11/15 600,000 602,536 Bank of Montreal sr. unsec. unsub. notes FRN (Canada) 0.771 4/29/14 180,000 180,853 Bank of New York Mellon Corp. (The) sr. unsec. notes FRN 0.532 10/23/15 1,300,000 1,300,011 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN Ser. MTN 1.162 11/24/14 400,000 405,063 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.593 1/31/14 240,000 240,543 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes FRN 0.571 7/28/14 700,000 701,782 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 3.400 1/22/15 711,000 750,096 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 0.750 10/9/15 1,000,000 1,000,364 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes FRN (Japan) 0.972 2/24/14 550,000 551,849 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 3.850 1/22/15 670,000 706,234 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 2.450 9/11/15 1,000,000 1,039,474 Bank of Tokyo-Mitsubishi UFJ, Ltd. 144A sr. unsec. notes (Japan) 1.600 9/11/13 850,000 853,840 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 2.375 1/13/14 405,000 411,868 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 5.200 7/10/14 1,300,000 1,379,654 Barclays Bank PLC sr. unsec. unsub. notes (United Kingdom) 3.900 4/7/15 1,094,000 1,160,548 18 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Banking cont. Barclays Bank PLC unsec. sub. notes (United Kingdom) 5.015 11/12/13 $600,000 $615,510 BB&T Corp. sr. unsec. notes 5.700 4/30/14 920,000 978,279 BB&T Corp. sr. unsec. unsub. notes Ser. MTN 3.375 9/25/13 1,670,000 1,702,286 BB&T Corp. unsec. sub. notes 5.200 12/23/15 915,000 1,015,928 BPCE SA 144A sr. unsec. unsub. notes (France) 2.375 10/4/13 285,000 287,513 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. notes (Canada) 0.900 10/1/15 1,200,000 1,201,375 Capital One Financial Corp. sr. unsec. unsub. notes FRN 1.454 7/15/14 900,000 909,084 Capital One Financial Corp. sr. unsec. unsub. notes 7.375 5/23/14 500,000 541,739 Capital One Financial Corp. sr. unsec. unsub. notes 6.250 11/15/13 250,000 260,890 Capital One Financial Corp. sr. unsec. unsub. notes 2.150 3/23/15 1,000,000 1,020,370 Citigroup, Inc. sr. unsec. notes 6.375 8/12/14 900,000 969,774 Citigroup, Inc. sr. unsec. notes 6.000 12/13/13 550,000 574,690 Citigroup, Inc. sr. unsec. notes 5.500 4/11/13 250,000 252,270 Citigroup, Inc. sr. unsec. notes FRN 1.755 1/13/14 300,000 303,087 Citigroup, Inc. sr. unsec. unsub. notes FRN 0.593 11/5/14 2,933,000 2,911,657 Commonwealth Bank of Australia 144A sr. unsec. notes (Australia) 3.750 10/15/14 2,029,000 2,133,178 Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 1.038 3/17/14 1,950,000 1,963,613 Commonwealth Bank of Australia 144A sr. unsec. notes FRN (Australia) 0.859 3/19/13 160,000 160,105 Credit Suisse Guernsey bank guaranty sr. unsec. unsub. notes FRN 0.555 4/12/13 440,000 440,295 Credit Suisse Guernsey sr. unsec. notes 5.500 5/1/14 500,000 530,190 Credit Suisse Guernsey sr. unsec. notes 2.200 1/14/14 450,000 457,010 Danske Bank A/S 144A sr. unsec. unsub. notes FRN (Denmark) 1.355 4/14/14 1,150,000 1,156,775 DNB Boligkreditt AS 144A sr. unsub. bonds (Norway) 2.100 10/14/15 1,000,000 1,034,100 Fifth Third Bancorp sr. unsec. notes 6.250 5/1/13 1,050,000 1,064,254 Fifth Third Bank/Ohio sr. unsec. notes FRN 0.421 5/17/13 2,150,000 2,147,663 HBSC Bank USA NA /New York NY unsec. sub. notes (United Kingdom) 4.625 4/1/14 3,505,000 3,652,641 HSBC Bank PLC 144A sr. unsec. notes (United Kingdom) 1.625 8/12/13 200,000 201,204 HSBC Bank PLC 144A sr. unsec. sub. notes FRN (United Kingdom) 1.103 1/17/14 750,000 754,932 HSBC Finance Corp. sr. unsec. notes 6.000 4/15/13 420,000 423,977 HSBC Finance Corp. sr. unsec. unsub. notes 4.750 7/15/13 1,160,000 1,181,720 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 1.950 9/25/15 1,600,000 1,627,098 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 1.711 6/9/14 600,000 607,471 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 1.623 10/18/13 400,000 403,046 ING Bank NV 144A sr. unsec. notes (Netherlands) 2.375 6/9/14 1,500,000 1,521,152 Short Duration Income Fund 19 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Banking cont. ING Bank NV 144A sr. unsec. notes (Netherlands) 2.000 10/18/13 $850,000 $857,760 ING Bank NV 144A sr. unsec. notes FRN (Netherlands) 1.358 3/15/13 600,000 600,506 JPMorgan Chase & Co. sr. unsec. notes FRN 1.359 3/20/15 2,000,000 2,025,820 JPMorgan Chase & Co. unsec. sub. notes FRN 1.492 9/1/15 1,345,000 1,344,895 JPMorgan Chase & Co. unsec. sub. notes 5.125 9/15/14 950,000 1,011,201 KeyBank N.A./Cleveland OH unsec. sub. notes 5.800 7/1/14 1,000,000 1,069,590 KeyCorp sr. unsec. unsub. notes Ser. MTN 6.500 5/14/13 3,209,000 3,261,153 Marcantile Bankshares Corp. unsec. sub. notes 4.625 4/15/13 495,000 498,919 Mellon Funding Corp. company guaranty unsec. sub. notes 5.000 12/1/14 1,600,000 1,714,051 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes (Cayman Islands) 5.790 4/15/14 1,200,000 1,262,032 National Australia Bank, Ltd. sr. unsec. notes FRN (Australia) 1.442 8/7/15 500,000 507,555 National Australia Bank, Ltd. sr. unsec. notes (Australia) 1.700 12/10/13 290,000 293,161 National Australia Bank, Ltd. 144A notes FRN (Australia) 1.012 11/8/13 520,000 522,683 National Australia Bank, Ltd. 144A sr. unsec. notes FRN (Australia) 0.602 1/22/15 1,000,000 1,000,008 National Australia Bank, Ltd. 144A sr. unsec. notes (Australia) 1.700 12/10/13 350,000 353,815 National Australia Bank, Ltd. 144A sr. unsec. unsub. notes FRN (Australia) 1.251 7/25/14 1,520,000 1,537,755 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 362,000 369,079 National Australia Bank, Ltd./New York sr. unsec. notes Ser. MTN (Australia) 2.000 3/9/15 140,000 143,423 National City Bank unsec. sub. bonds 4.625 5/1/13 732,000 739,439 Nationwide Building Society 144A sr. unsec. sub. notes (United Kingdom) 5.250 1/15/14 3,919,000 4,048,343 Nordea Bank AB 144A sr. unsec. notes (Sweden) 2.250 3/20/15 210,000 215,639 Nordea Bank AB 144A sr. unsec. notes FRN (Sweden) 1.205 1/14/14 1,350,000 1,361,475 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 3.700 11/13/14 500,000 523,831 Nordea Bank AB 144A sr. unsec. unsub. notes (Sweden) 1.750 10/4/13 1,799,000 1,813,617 Northern Trust Corp. sr. unsec. unsub. notes 4.625 5/1/14 438,000 460,059 PNC Bank N.A. sr. unsec. notes FRN 0.611 1/28/16 1,500,000 1,503,110 PNC Funding Corp. sr. unsec. notes FRN 0.501 1/31/14 250,000 250,323 PNC Funding Corp. sr. unsec. notes 5.400 6/10/14 750,000 797,597 PNC Funding Corp. sr. unsec. notes 3.000 5/19/14 1,598,000 1,648,206 Royal Bank of Canada sr. unsec. notes FRN (Canada) 1.002 10/30/14 2,550,000 2,573,355 Royal Bank of Canada sr. unsec. unsub. notes FRN Ser. MTN1 (Canada) 0.603 4/17/14 570,000 572,107 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2 (United Kingdom) 3.400 8/23/13 1,350,000 1,369,900 20 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Banking cont. Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes FRN (United Kingdom) 2.732 8/23/13 $967,000 $975,944 Royal Bank of Scotland PLC (The) sr. unsec. unsub. notes (United Kingdom) 2.550 9/18/15 300,000 309,311 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes (United Kingdom) 4.875 8/25/14 1,600,000 1,696,575 Royal Bank of Scotland PLC(The) sr. unsec. notes (United Kingdom) 4.875 3/16/15 750,000 807,680 Royal Bank of Scotland PLC(The) sr. unsec. unsub. notes (United Kingdom) 3.250 1/11/14 500,000 509,650 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes (Netherlands) 4.250 5/23/13 4,475,000 4,511,241 SSIF Nevada LP 144A bank guaranty sr. unsec. unsub. notes FRN 1.005 4/14/14 1,070,000 1,075,279 Standard Chartered PLC 144A sr. unsec. notes FRN (United Kingdom) 1.242 5/12/14 2,625,000 2,632,691 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 5.500 11/18/14 1,075,000 1,160,283 State Street Corp. sr. unsec. unsub. notes FRN 0.661 3/7/14 795,000 797,512 Sumitomo Mitsui Banking Corp. sr. unsec. notes (Japan) 1.350 7/18/15 1,000,000 1,011,866 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes FRN (Japan) 1.252 7/22/14 700,000 705,837 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes (Japan) 1.950 1/14/14 1,500,000 1,514,987 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes (Japan) 1.900 7/22/14 380,000 385,179 Sumitomo Mitsui Banking Corp. 144A sr. unsec. unsub. bonds (Japan) 3.150 7/22/15 600,000 630,446 Svenska Handelsbanken AB 144A sr. unsec. unsub. notes (Sweden) 4.875 6/10/14 850,000 895,484 Swetbank Hypotek AB 144A bank guaranty unsub. notes (Sweden) 0.760 3/28/14 1,110,000 1,113,787 UBS AG/Jersey Branch 144A bank guaranty sr. notes (United Kingdom) 1.875 1/23/15 640,000 654,788 UBS AG/Stamford CT sr. unsec. notes FRN 1.301 1/28/14 2,290,000 2,305,881 UBS AG/Stamford CT sr. unsec. notes 2.250 1/28/14 2,396,000 2,433,243 UFJ Finance Aruba AEC bank guaranty sub. notes (Japan) 6.750 7/15/13 903,000 927,810 US Bancorp sr. unsec. unsub. notes 4.200 5/15/14 100,000 104,759 US Bank NA unsec. sub. notes 4.950 10/30/14 1,208,000 1,295,119 US Bank NA unsec. sub. notes FRN 0.585 10/14/14 2,114,000 2,117,076 US Bank National Association unsec. sub. notes 6.300 2/4/14 288,000 304,208 Wachovia Bank NA sr. unsec. sub. notes FRN Ser. BKNT 0.693 11/3/14 2,952,000 2,943,318 Wachovia Corp. unsec. sub. notes FRN 0.642 10/28/15 1,944,000 1,920,841 Wells Fargo & Co. sr. notes FRN 1.230 6/26/15 1,000,000 1,012,570 Wells Fargo & Co. unsec. sub. notes 4.950 10/16/13 170,000 174,927 Short Duration Income Fund 21 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Banking cont. Westpac Banking Corp. sr. unsec. unsub. notes FRN (Australia) 1.070 9/25/15 $310,000 $311,890 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 4.200 2/27/15 150,000 160,884 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 180,000 181,336 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 1.242 2/24/14 700,000 704,106 Basic materials (1.3%) Airgas, Inc. sr. unsec. unsub. notes 3.250 10/1/15 895,000 946,182 Airgas, Inc. sr. unsec. unsub. notes 2.850 10/1/13 5,448,000 5,525,890 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. notes FRN (Australia) 0.581 2/18/14 1,117,000 1,119,660 E.I. du Pont de Nemours & Co. sr. unsec. notes FRN 0.730 3/25/14 315,000 316,401 Capital goods (1.6%) Boeing Co. (The) sr. unsec. unsub. notes 5.125 2/15/13 689,000 689,910 Caterpillar Financial Services Corp. sr. unsec. notes 6.125 2/17/14 880,000 932,277 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN 4.750 2/17/15 585,000 631,882 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.610 12/11/13 350,000 351,023 Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.598 4/1/14 1,290,000 1,293,732 Caterpillar Financial Services Corp. sr. unsec. unsub. notes 1.125 12/15/14 650,000 657,515 Caterpillar Financial Services Corp. sr. unsec. unsub. notes Ser. MTN 4.900 8/15/13 354,000 362,537 John Deere Capital Corp. sr. unsec. notes FRN 0.405 10/8/14 480,000 480,198 John Deere Capital Corp. sr. unsec. notes FRN 0.451 4/25/14 1,000,000 1,001,219 John Deere Capital Corp. sr. unsec. unsub. notes Ser. MTN 2.950 3/9/15 1,000,000 1,046,696 John Deere Capital Corp. sr. unsec. unsub. notes FRN 0.705 10/4/13 564,000 565,676 United Technologies Corp. sr. unsec. unsub. notes FRN 0.581 12/2/13 1,700,000 1,704,004 Communication services (3.0%) Alltel Corp. sr. unsec. notes 6.500 11/1/13 250,000 260,584 AT&T, Inc. sr. unsec. unsub. notes 0.800 12/1/15 2,000,000 2,000,767 BellSouth Corp. sr. unsec. unsub. bonds 5.200 9/15/14 1,645,000 1,761,721 British Telecommunications PLC sr. unsec. unsub. notes FRN (United Kingdom) 1.434 12/20/13 3,050,000 3,075,318 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 7.375 11/15/13 2,400,000 2,522,414 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. bonds (Netherlands) 5.250 7/22/13 2,216,000 2,262,997 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 5.875 8/20/13 2,065,000 2,123,091 22 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Communication services cont. Verizon Communications, Inc. sr. unsec. notes 5.250 4/15/13 $579,000 $584,503 Verizon New England, Inc. sr. unsec. debs. Ser. C 4.750 10/1/13 3,300,000 3,393,431 Vodafone Group PLC sr. unsec. unsub. notes (United Kingdom) 4.150 6/10/14 300,000 313,935 Consumer cyclicals (4.4%) Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes 1.950 3/28/14 1,530,000 1,547,584 Daimler Finance North America, LLC 144A company guaranty sr. unsec. notes FRN 1.510 9/13/13 2,502,000 2,514,955 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.700 10/1/14 500,000 556,303 Harley-Davidson Financial Services, Inc. 144A company guaranty sr. unsec. notes 1.150 9/15/15 1,200,000 1,204,007 Harley-Davidson Funding Corp. 144A company guaranty sr. unsec. notes 5.750 12/15/14 2,572,000 2,797,675 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.400 3/1/16 2,266,000 2,577,688 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.250 12/16/13 360,000 375,169 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 7.625 8/15/13 300,000 309,909 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.750 7/15/14 1,250,000 1,334,554 Marriott International, Inc. sr. unsec. notes 5.625 2/15/13 1,528,000 1,529,951 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4.500 1/30/15 285,000 304,643 Target Corp. sr. unsec. notes FRN 0.473 7/18/14 791,000 793,447 Toyota Motor Credit Corp. sr. unsec. unsub. notes FRN Ser. MTN 0.755 10/11/13 500,000 501,598 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.200 6/17/15 214,000 226,742 Toyota Motor Credit Corp. sr. unsec. unsub. notes 0.875 7/17/15 1,000,000 1,005,216 Toyota Motor Credit Corp. unsec. notes FRN 0.481 12/5/14 2,000,000 2,001,480 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRN (Germany) 0.912 11/20/14 1,000,000 999,650 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRB (Germany) 0.910 9/22/13 600,000 601,950 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes FRN (Germany) 1.060 3/21/14 1,030,000 1,034,978 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes FRN (Germany) 0.918 4/1/14 250,000 250,752 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes (Germany) 1.875 4/1/14 300,000 303,678 Volkswagen International Finance NV 144A company guaranty sr. unsec. unsub. notes (Germany) 1.625 8/12/13 260,000 261,516 VW Credit, Inc. company guaranty sr. unsec. notes 1.055 7/13/13 600,000 599,097 Walt Disney Co. (The) sr. unsec. unsub. notes 4.500 12/15/13 2,876,000 2,977,279 Consumer finance (1.5%) American Express Co. sr. unsec. notes 7.250 5/20/14 1,296,000 1,403,006 American Express Co. sr. unsec. notes 4.875 7/15/13 825,000 841,356 American Express Credit Corp. sr. unsec. notes FRN 1.905 6/19/13 100,000 100,597 Short Duration Income Fund 23 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Consumer finance cont. American Express Credit Corp. sr. unsec. sub. notes FRN 1.411 6/12/15 $600,000 $611,168 American Express Credit Corp. sr. unsec. unsub. notes 7.300 8/20/13 315,000 326,683 American Honda Finance Corp. 144A sr. unsec. notes 4.625 4/2/13 530,000 533,656 American Honda Finance Corp. 144A sr. unsec. notes 1.450 2/27/15 1,475,000 1,495,772 American Honda Finance Corp. 144A unsec. bonds 0.762 5/8/14 1,305,000 1,311,077 Capital One Bank USA NA sr. unsec. sub. notes 6.500 6/13/13 1,760,000 1,796,538 Capital One Bank USA NA sr. unsec. unsub. notes 5.125 2/15/14 550,000 574,821 Consumer staples (6.3%) Anheuser-Busch Cos., LLC company guaranty sr. unsec. notes 4.950 1/15/14 595,000 619,221 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 0.800 1/15/16 1,000,000 998,764 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes FRN 0.665 7/14/14 1,290,000 1,294,515 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5.375 11/15/14 3,140,000 3,394,783 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes FRN 0.851 1/27/14 340,000 341,959 Bacardi, Ltd. 144A company guaranty sr. unsec. unsub. notes (Bermuda) 7.450 4/1/14 500,000 537,798 Bottling Group, LLC company guaranty sr. unsec. notes 6.950 3/15/14 150,000 160,444 Cadbury Schweppes US Finance, LLC 144A company guaranty sr. unsec. notes (United Kingdom) 5.125 10/1/13 400,000 410,428 Cargill, Inc. 144A sr. unsec. notes 5.000 11/15/13 215,000 222,054 Cargill, Inc. 144A sr. unsec. notes 4.375 6/1/13 450,000 455,368 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.260 3/14/14 300,000 299,891 Coca-Cola Refreshments USA, Inc. sr. unsec. unsub. notes 5.000 8/15/13 125,000 128,062 ConAgra Foods, Inc. sr. unsec. notes 5.875 4/15/14 3,388,000 3,587,330 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.350 9/10/15 1,000,000 1,004,844 Costco Wholesale Corp. sr. unsec. unsub. notes 0.650 12/7/15 4,500,000 4,517,730 Diageo Capital PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 7.375 1/15/14 2,000,000 2,126,578 Diageo Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 5.300 10/28/15 1,090,000 1,218,430 H.J. Heinz Co. sr. unsec. notes 5.350 7/15/13 2,246,000 2,294,363 Mondelez International, Inc. sr. unsec. notes 5.250 10/1/13 290,000 298,243 Kroger Co. (The) company guaranty sr. unsec. notes 5.000 4/15/13 2,450,000 2,471,806 Kroger Co. (The) company guaranty sr. unsec. notes 3.900 10/1/15 1,000,000 1,076,265 Kroger Co. (The) company guaranty sr. unsec. notes 7.500 1/15/14 1,976,000 2,102,642 McDonald’s Corp. sr. unsec. notes 0.750 5/29/15 700,000 704,682 Mondelez International, Inc. sr. unsec. notes 2.625 5/8/13 400,000 401,950 PepsiAmericas, Inc. company guaranty sr. unsec. unsub. notes 4.375 2/15/14 748,000 777,203 PepsiCo, Inc. sr. unsec. notes 4.650 2/15/13 591,000 591,768 24 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Consumer staples cont. PepsiCo, Inc. sr. unsec. unsub. notes 3.750 3/1/14 $250,000 $258,732 PepsiCo, Inc. sr. unsec. unsub. notes 0.800 8/25/14 659,000 662,162 Walgreen Co. company guaranty sr. unsec. unsub. notes 4.875 8/1/13 2,208,000 2,254,008 Walgreen Co. sr. unsec. unsub. notes FRN 0.810 3/13/14 2,000,000 2,003,076 Yale University sr. unsec. unsub. notes Ser. MTN 2.900 10/15/14 760,000 791,485 Energy (1.2%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes (United Kingdom) 5.250 11/7/13 345,000 357,655 EnCana Corp. sr. unsec. unsub. notes (Canada) 4.750 10/15/13 2,675,000 2,749,025 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes (Canada) 5.800 5/1/14 1,000,000 1,059,833 Petro-Canada, Ltd. sr. unsec. unsub. notes (Canada) 4.000 7/15/13 238,000 241,507 Shell International Finance BV company guaranty sr. unsec. unsub. notes (Netherlands) 0.625 12/4/15 2,000,000 2,005,544 Total Capital Canada Ltd. company guaranty sr. unsec. unsub. notes FRN (Canada) 0.400 5/13/13 707,000 707,137 Financial (0.9%) General Electric Capital Corp. sr. unsec. notes FRN 0.905 1/8/16 1,500,000 1,500,017 General Electric Capital Corp. sr. unsec. notes FRN 0.505 1/8/16 500,000 494,081 General Electric Capital Corp. sr. unsec. notes FRN 0.495 10/6/15 500,000 496,055 General Electric Capital Corp. sr. unsec. notes FRN 0.458 9/15/14 100,000 99,759 General Electric Capital Corp. sr. unsec. notes FRN Ser. MTN 0.568 9/15/14 400,000 399,883 General Electric Capital Corp. sr. unsec. notes FRN 1.139 12/20/13 500,000 502,742 General Electric Capital Corp. sr. unsec. unsub. notes 4.375 9/21/15 700,000 760,924 General Electric Capital Corp. sr. unsec. unsub. notes FRN 1.338 7/2/15 700,000 708,952 General Electric Capital Corp. sr. unsec. unsub. notes FRN 0.309 9/20/13 100,000 99,785 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTN 0.935 4/7/14 598,000 601,699 Health care (1.8%) AbbVie, Inc. 144A company guaranty sr. unsec. notes FRN 1.072 11/6/15 2,000,000 2,030,604 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. bonds (United Kingdom) 0.750 5/8/15 400,000 401,772 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4.850 5/15/13 923,000 934,884 Teva Pharmaceutical Finance III BV company guaranty sr. unsec. unsub. notes FRN (Israel) 0.810 3/21/14 1,000,000 1,004,851 Teva Pharmaceutical Finance III BV company guaranty sr. unsec. unsub. notes (Israel) 1.700 3/21/14 250,000 253,341 WellPoint, Inc. sr. unsec. notes 6.000 2/15/14 3,613,000 3,810,288 Short Duration Income Fund 25 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Health care cont. WellPoint, Inc. sr. unsec. unsub. notes 1.250 9/10/15 $750,000 $755,507 Zoetis Inc. 144A sr. unsec. notes 1.150 2/1/16 1,735,000 1,737,921 Insurance (5.1%) Aegon NV sr. unsec. unsub. notes (Netherlands) 4.750 6/1/13 855,000 866,808 Aflac, Inc. sr. unsec. notes 3.450 8/15/15 2,790,000 2,968,130 Allstate Corp. (The) sr. unsec. unsub. notes 6.200 5/16/14 1,240,000 1,326,113 Allstate Corp. (The) sr. unsec. unsub. notes 5.000 8/15/14 780,000 830,138 Allstate Life Global Funding Trusts notes Ser. MTN 5.375 4/30/13 1,029,000 1,041,443 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 4.625 7/15/13 1,425,000 1,449,460 Hartford Life Global Funding Trusts sr. unsub. notes FRN 0.488 6/16/14 1,650,000 1,647,307 Hartford Life Institutional Funding 144A sr. notes FRN Ser. MTN 0.630 8/15/13 900,000 899,181 Jackson National Life Global Funding, Co. 144A sr. unsub. notes 5.375 5/8/13 1,000,000 1,011,314 Mass Mutual Global Funding II 144A sr. notes FRN 0.471 12/6/13 180,000 180,213 Mass Mutual Global Funding II 144A sr. unsub. notes 2.300 9/28/15 500,000 522,154 Mass Mutual Global Funding II 144A sr. unsub. notes FRN 0.685 1/14/14 148,000 148,356 MetLife Institutional Funding II 144A notes FRN 0.675 1/6/15 1,500,000 1,499,728 MetLife Institutional Funding II 144A notes FRN 1.205 4/4/14 500,000 504,130 Metropolitan Life Global Funding I 144A notes FRN 1.055 1/10/14 1,160,000 1,167,008 Metropolitan Life Global Funding I 144A sr. notes 2.000 1/9/15 725,000 743,578 Metropolitan Life Global Funding I 144A sr. notes 2.000 1/10/14 112,000 113,447 Metropolitan Life Global Funding I 144A sr. unsub. notes FRN 0.659 3/19/14 500,000 499,894 Metropolitan Life Global Funding I 144A unsec. notes FRN 0.711 12/12/13 500,000 500,392 Monumental Global Funding II 144A sr. unsub. notes FRN 0.471 10/25/13 400,000 399,892 Monumental Global Funding III 144A sr. unsub. notes FRN 0.504 1/15/14 1,000,000 999,345 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5.500 4/22/13 850,000 859,020 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5.250 1/15/14 385,000 400,780 New York 144A sr. notes 4.650 5/9/13 650,000 656,499 New York Life Global Funding 144A notes FRN 0.565 4/4/14 500,000 501,805 Pricoa Global Funding I 144A sr. notes FRN 0.510 9/27/13 795,000 795,398 Principal Life Global Funding II 144A company guaranty sr. notes FRN 0.930 7/9/14 500,000 500,471 Principal Life Global Funding II 144A notes 1.000 12/11/15 3,910,000 3,923,589 Principal Life Income Funding Trusts company guaranty sr. notes Ser. MTN 5.300 4/24/13 350,000 353,724 Principal Life Income Funding Trusts sr. notes FRN 0.492 11/8/13 270,000 270,164 26 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Insurance cont. Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997 9/30/15 $228,000 $235,852 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN 4.750 4/1/14 916,000 957,961 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB 5.100 9/20/14 1,428,000 1,524,761 Sun Life Financial Global Funding III LP 144A company guaranty sr. unsec. notes FRN 0.574 10/6/13 825,000 823,334 Investment banking/Brokerage (1.0%) Credit Suisse First Boston USA, Inc. bank guaranty sr. unsec. unsub. notes 5.500 8/15/13 210,000 215,500 Credit Suisse Guernsey, Ltd. 144A bank guaranty sr. notes (United Kingdom) 1.625 3/6/15 500,000 508,637 Goldman Sachs Group, Inc. (The) sr. unsec. notes 4.750 7/15/13 2,000,000 2,036,776 Goldman Sachs Group, Inc. (The) sr. unsec. notes 5.250 4/1/13 1,081,000 1,089,061 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 4.150 12/1/14 2,000,000 2,126,960 Real estate (9.4%) AvalonBay Communities, Inc. sr. unsec. unsub. notes R 4.950 3/15/13 520,000 522,638 Boston Properties, Inc. sr. unsec. unsub. notes R 5.625 4/15/15 914,000 1,006,856 Boston Properties, LP sr. unsec. unsub. notes R 5.000 6/1/15 5,225,000 5,702,715 Brandywine Operating Partnership, LP company guaranty sr. unsec. unsub. notes R 5.400 11/1/14 2,280,000 2,426,467 Camden Property Trust sr. unsec. unsub. notes R 5.375 12/15/13 1,488,000 1,543,018 Camden Property Trust sr. unsec. unsub. notes R 5.000 6/15/15 500,000 541,532 Colonial Properties Trust sr. unsec. unsub. notes 6.150 4/15/13 313,000 316,130 Colonial Realty LP sr. unsec. unsub. notes 6.250 6/15/14 580,000 617,700 Duke Realty Corp. sr. unsec. unsub. notes R 4.625 5/15/13 431,000 436,214 Duke Realty LP sr. unsec. notes R 6.250 5/15/13 4,791,000 4,865,083 Duke Realty LP sr. unsec. unsub. notes R 5.400 8/15/14 350,000 370,779 ERP Operating LP sr. unsec. notes R 5.200 4/1/13 750,000 755,828 ERP Operating LP sr. unsec. unsub. notes R 5.250 9/15/14 2,675,000 2,869,802 Federal Realty Investment Trust sr. unsec. notes R 5.400 12/1/13 2,360,000 2,445,232 Federal Realty Investment Trust sr. unsec. unsub. notes R 5.950 8/15/14 680,000 728,146 HCP, Inc. sr. unsec. notes R 5.650 12/15/13 1,822,000 1,897,679 HCP, Inc. sr. unsec. notes Ser. MTN R 5.625 2/28/13 150,000 150,451 HCP, Inc. sr. unsec. unsub. notes R 2.700 2/1/14 2,525,000 2,569,991 Hospitality Properties Trust sr. unsec. notes R 7.875 8/15/14 1,141,000 1,214,507 Kimco Realty Corp. sr. unsec. notes Ser. MTN R 5.190 10/1/13 2,219,000 2,284,181 Kimco Realty Corp. sr. unsec. unsub. notes R 4.820 6/1/14 1,000,000 1,052,361 Pan Pacific Retail Properties, Inc. company guaranty sr. unsec. notes R 5.950 6/1/14 1,197,000 1,277,408 ProLogis LP company guaranty sr. unsec. notes 5.500 3/1/13 400,000 401,285 Realty Income Corp. sr. unsec. notes R 5.375 3/15/13 500,000 502,556 Short Duration Income Fund 27 Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Real estate cont. Regency Centers LP company guaranty sr. unsec. unsub. notes 4.950 4/15/14 $2,550,000 $2,664,388 Shurgard Storage Centers, Inc. sr. unsec. notes R 5.875 3/15/13 1,205,000 1,211,025 Simon Property Group LP sr. unsec. notes R 6.750 5/15/14 3,302,000 3,507,163 Simon Property Group LP sr. unsec. unsub. notes R 5.750 12/1/15 342,000 384,985 Simon Property Group LP sr. unsec. unsub. notes R 5.625 8/15/14 795,000 853,304 Simon Property Group LP sr. unsec. unsub. notes R 4.900 1/30/14 305,000 317,270 Simon Property Group LP sr. unsec. unsub. notes R 4.200 2/1/15 819,000 868,708 UDR, Inc. company guaranty sr. unsec. unsub. notes R 5.250 1/15/15 825,000 887,924 UDR, Inc. sr. unsec. notes R 6.050 6/1/13 2,822,000 2,870,532 UDR, Inc. sr. unsec. unsub. notes R 5.500 4/1/14 500,000 524,258 UDR, Inc. sr. unsec. unsub. notes R 5.130 1/15/14 1,000,000 1,037,147 Vornado Realty LP sr. unsec. unsub. notes R 4.250 4/1/15 275,000 290,819 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 7.500 6/2/14 2,125,000 2,309,153 WEA Finance, LLC/WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5.750 9/2/15 195,000 217,968 Weingarten Realty Investors sr. unsec. unsub. notes R 4.990 9/3/13 500,000 510,429 Weingarten Realty Investors sr. unsec. unsub. notes R 4.857 1/15/14 400,000 413,789 WT Finance (Aust) Pty. Ltd./Westfield Capital/WEA Finance, LLC 144A company guaranty sr. unsec. unsub. bonds (Australia) 5.125 11/15/14 1,250,000 1,340,470 Technology (1.2%) IBM Corp. sr. unsec. unsub. notes 6.500 10/15/13 835,000 870,804 IBM Corp. sr. unsec. unsub. notes 1.000 8/5/13 500,000 501,848 Western Union Co. (The) sr. unsec. unsub. notes FRN 0.891 3/7/13 635,000 635,283 Western Union Co.(The) sr. unsec. notes 6.500 2/26/14 2,000,000 2,119,230 Xerox Corp. sr. unsec. notes 5.650 5/15/13 2,800,000 2,836,288 Transportation (0.8%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7.000 2/1/14 4,500,000 4,779,819 Burlington Northern Santa Fe, LLC sr. unsec. notes 4.300 7/1/13 285,000 289,377 Utilities and power (5.6%) Appalachian Power Co. sr. unsec. unsub. notes FRN 0.685 8/16/13 1,000,000 1,001,336 Atmos Energy Corp. sr. unsec. unsub. notes 4.950 10/15/14 2,000,000 2,139,038 Baltimore Gas & Electric Co. sr. unsec. notes 6.125 7/1/13 2,535,000 2,592,547 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7.875 4/1/13 390,000 394,416 Cleveland Electric Illuminating Co. (The) sr. unsec. notes 5.650 12/15/13 208,000 216,579 Dayton Power & Light Co. (The) 1st mtge. bonds 5.125 10/1/13 1,200,000 1,234,804 DTE Energy Co. sr. unsec. unsub. notes FRN 1.011 6/3/13 200,000 200,281 DTE Energy Co. sr. unsec. unsub. notes 7.625 5/15/14 1,201,000 1,303,358 Duke Energy Corp. sr. unsec. unsub. notes 6.300 2/1/14 5,641,000 5,950,824 28 Short Duration Income Fund Interest Maturity Principal CORPORATE BONDS AND NOTES (67.5%)* cont. rate (%) date amount Value Utilities and power cont. Enterprise Products Operating, LLC company guaranty sr. unsec. notes 9.750 1/31/14 $192,000 $208,928 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 6.125 2/1/13 490,000 489,994 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.900 4/15/13 1,000,000 1,010,248 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.650 4/1/13 2,025,000 2,041,312 Georgia Power Co. sr. unsec. unsub. notes 6.000 11/1/13 1,202,000 1,250,393 Georgia Power Co. sr. unsec. unsub. notes 0.625 11/15/15 2,000,000 1,996,636 Georgia Power Co. sr. unsec. unsub. notes FRN 0.628 3/15/13 205,000 205,016 Great Plains Energy, Inc. sr. unsec. unsub. notes 2.750 8/15/13 450,000 453,984 Kinder Morgan Energy Partners LP sr. unsec. notes 5.125 11/15/14 250,000 267,985 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.000 12/15/13 4,500,000 4,659,444 Metropolitan Edison Co. sr. unsec. notes 4.950 3/15/13 610,000 612,997 MidAmerican Energy Holdings Co. sr. unsec. notes 5.000 2/15/14 2,660,000 2,777,149 Northeast Utilities sr. unsec. unsub. notes FRN 1.059 9/20/13 165,000 165,717 Ohio Power Co. sr. unsec. unsub. notes 5.500 2/15/13 1,050,000 1,051,462 Peco Energy Co. 1st mtge. bonds 5.000 10/1/14 500,000 535,237 PSI Energy, Inc. sr. unsec. notes 5.000 9/15/13 400,000 411,060 Southern Co. (The) sr. unsec. unsub. notes 4.150 5/15/14 115,000 120,097 Westar Energy, Inc. 1st mtge. bonds 6.000 7/1/14 500,000 533,272 Total corporate bonds and notes (cost $408,195,030) Maturity Principal COMMERCIAL PAPER (18.1%)* Yield (%) date amount Value Abbey National North America, LLC 0.853 4/2/13 $1,000,000 $999,473 ABN AMRO Group NV 0.521 6/5/13 1,000,000 998,757 Arrow Electronics, Inc. 0.760 2/15/13 3,000,000 2,999,413 Arrow Electronics, Inc. 0.800 2/7/13 1,000,000 999,911 AT&T, Inc. 0.511 7/22/13 2,500,000 2,493,682 Avon Capital Corp. 0.800 2/15/13 600,000 599,940 Avon Capital Corp. 0.750 2/7/13 4,000,000 3,999,821 AXA Financial, Inc. 0.662 4/25/13 1,000,000 999,323 AXA Financial, Inc. 144A 0.400 3/5/13 1,420,000 1,419,748 Bacardi Corp. 0.350 2/20/13 2,500,000 2,499,614 BMW U.S. Capital, LLC 144A 0.453 7/23/13 1,000,000 1,000,168 BP Capital Markets PLC 144A 0.501 2/22/13 250,000 249,988 British Telecommunications PLC 144A 0.490 5/15/13 250,000 249,565 British Telecommunications PLC 144A 1.542 5/14/13 800,000 798,622 Cabot Corp. 0.340 2/15/13 2,500,000 2,499,719 CIGNA Corp. 0.450 5/1/13 500,000 499,500 CIGNA Corp. 144A 0.480 3/27/13 834,000 833,571 Short Duration Income Fund 29 Maturity Principal COMMERCIAL PAPER (18.1%)* cont. Yield (%) date amount Value COFCO Capital Corp. 0.400 3/5/13 $4,000,000 $3,999,369 Credit Agricole North America 0.501 4/22/13 1,000,000 999,260 Daimler Finance North America, LLC 0.977 8/15/13 700,000 697,824 Daimler Finance North America, LLC 0.955 2/7/13 400,000 399,980 Daimler Finance North America, LLC 144A 1.009 9/16/13 400,000 398,445 Daimler Finance North America, LLC 144A 1.010 9/10/13 300,000 298,879 Daimler Finance North America, LLC 144A 0.581 3/15/13 250,000 249,908 Daimler Finance North America, LLC 144A 0.330 2/6/13 2,000,000 1,999,917 DCP Midstream, LLC 0.300 2/1/13 4,000,000 3,999,971 DIRECTV Holdings, LLC 0.450 2/5/13 1,500,000 1,499,946 DnB Bank ASA 0.350 6/12/13 500,000 499,534 DnB Bank ASA 0.150 2/7/13 600,000 599,984 DnB Bank ASA 0.501 2/4/13 450,000 449,993 ENI Finance USA, Inc. 0.550 3/14/13 1,500,000 1,499,066 ENI Finance USA, Inc. 144A 0.480 2/25/13 3,000,000 2,999,045 Entergy Corp. 0.730 3/11/13 2,000,000 1,998,956 Entergy Corp. 0.700 2/27/13 1,500,000 1,499,475 Ford Motor Credit Co., LLC 1.170 9/30/13 1,000,000 992,576 Ford Motor Credit Co., LLC 1.210 8/16/13 1,000,000 994,136 Ford Motor Credit Co., LLC 1.189 7/9/13 500,000 497,706 Ford Motor Credit Co., LLC 1.537 6/28/13 500,000 497,885 Ford Motor Credit Co., LLC 0.958 5/30/13 1,050,000 1,046,497 GATX Corp. 0.450 2/20/13 2,000,000 1,999,691 KCP&L Greater Missouri Operations Co. 0.700 2/1/13 4,000,000 3,999,971 Macquarie Bank, Ltd. 0.601 3/25/13 450,000 449,847 Marriott International, Inc./DE 0.280 2/22/13 1,600,000 1,599,725 Mizuho Funding, LLC 0.350 2/15/13 500,000 499,967 National Grid USA 0.620 2/15/13 1,200,000 1,199,865 National Grid USA 0.600 2/11/13 1,000,000 999,919 National Grid USA 144A 0.400 2/7/13 2,000,000 1,999,899 Nationwide Building Society 0.521 2/28/13 250,000 249,958 Nissan Motor Acceptance Corp. 0.330 2/20/13 2,500,000 2,499,614 Nissan Motor Acceptance Corp. 0.380 2/13/13 2,000,000 1,999,806 Northeast Utilities 0.340 2/6/13 3,000,000 2,999,875 Prudential PLC 0.320 3/22/13 800,000 799,752 Prudential PLC 0.160 2/5/13 200,000 199,996 Prudential PLC 0.200 2/4/13 490,000 489,991 Rabobank USA Financial Corp. 0.501 2/19/13 255,000 254,981 Safeway, Inc. 0.550 2/1/13 4,000,000 3,999,918 SCANA Corp. 0.470 3/5/13 2,260,000 2,259,018 SCANA Corp. 0.480 2/15/13 2,000,000 1,999,625 Societe Generale North America 0.601 5/2/13 375,000 374,638 Societe Generale North America 0.621 4/8/13 1,000,000 999,392 Spectra Energy Partners, LP 0.620 2/14/13 5,500,000 5,499,254 Suncorp Group, Ltd. 0.450 3/20/13 800,000 799,767 Suncorp Group, Ltd. 0.450 2/14/13 1,000,000 999,934 30 Short Duration Income Fund Maturity Principal COMMERCIAL PAPER (18.1%)* cont. Yield (%) date amount Value Toronto-Dominion Holdings (USA), Inc. 0.220 2/11/13 $275,000 $274,991 TransCanada Pipelines, Ltd. 0.450 4/8/13 2,000,000 1,998,653 TransCanada Pipelines, Ltd. 0.410 2/12/13 360,000 359,968 Vodafone Group PLC 0.806 1/2/14 2,000,000 1,986,075 Vodafone Group PLC 0.755 12/30/13 1,000,000 993,127 Vodafone Group PLC 0.840 4/16/13 700,000 699,453 Vodafone Group PLC 1.026 2/15/13 400,000 399,955 Vodafone Group PLC 144A 0.727 5/2/13 400,000 399,594 Volvo Treasury AB 0.420 3/13/13 2,000,000 1,999,305 Volvo Treasury AB 0.570 3/11/13 1,200,000 1,199,607 Westar Energy, Inc. 0.420 3/1/13 2,250,000 2,249,476 Westar Energy, Inc. 0.380 2/22/13 300,000 299,948 Wyndham Worldwide Corp. 0.897 2/13/13 3,000,000 2,999,493 Wyndham Worldwide Corp. 0.850 2/6/13 1,500,000 1,499,885 Xerox Corp. 0.700 2/25/13 725,000 724,781 Total commercial paper (cost $109,498,495) Maturity Principal ASSET-BACKED COMMERCIAL PAPER (4.4%)* Yield (%) date amount Value CAFCO, LLC 0.734 8/9/13 $800,000 $797,987 CAFCO, LLC 0.400 3/14/13 1,000,000 999,699 CAFCO, LLC 144A 0.806 12/27/13 2,000,000 1,988,469 Chariot Funding, LLC 0.350 3/8/13 250,000 249,974 Chariot Funding, LLC 0.250 2/14/13 350,000 349,985 CHARTA, LLC 0.511 6/27/13 2,000,000 1,996,203 CHARTA, LLC 144A 0.806 12/3/13 1,500,000 1,491,305 CIESCO, LP 0.743 8/5/13 3,500,000 3,491,501 CIESCO, LP 144A 0.806 12/27/13 2,000,000 1,988,469 CRC Funding, LLC 0.693 9/30/13 2,000,000 1,991,893 CRC Funding, LLC 0.744 8/2/13 1,800,000 1,795,205 CRC Funding, LLC 0.826 12/17/13 1,000,000 993,796 Govco, LLC 0.491 6/27/13 1,000,000 998,465 Govco, LLC 0.511 6/25/13 2,000,000 1,996,995 Govco, LLC 0.400 3/8/13 1,500,000 1,499,589 Jupiter Securitization Co., LLC 0.230 3/5/13 800,000 799,881 Manhattan Asset Funding Co., LLC 0.240 2/12/13 500,000 499,968 Northern Pines Funding, LLC 0.602 10/28/13 3,000,000 2,987,175 Total asset-backed commercial paper (cost $26,895,951) Short Duration Income Fund 31 Interest Maturity Principal MORTGAGE-BACKED SECURITIES (3.7%)* rate (%) date amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-4, Class A2 5.522 7/10/46 $1,288,822 $1,288,822 Ser. 07-1, Class A3 5.449 1/15/49 1,119,716 1,139,428 Ser. 06-6, Class A2 5.309 10/10/45 1,099,409 1,132,546 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR9, Class A2 F 4.735 9/11/42 660,419 674,960 Chase Funding Mortgage Loan Asset- Backed Certificates Ser. 04-2, Class 1A4 5.323 2/25/35 219,600 227,285 Ser. 04-1, Class 1A6 4.266 6/25/15 29,162 29,702 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B 5.248 12/10/46 70,148 70,527 Countrywide Asset Backed Certificates FRB Ser. 05-1, Class MV3 0.684 7/25/35 600,000 553,500 FRB Ser. 05-4, Class MV1 0.664 10/25/35 114,529 112,869 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2 5.761 9/15/39 2,606,987 2,639,968 CWCapital Cobalt Ser. 07-C3, Class A2 5.723 5/15/46 9,666 10,401 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class AAB 5.477 12/10/49 728,881 757,519 GE Commercial Mortgage Corporation Trust Ser. 05-C2, Class A3 4.839 5/10/43 535,754 538,433 Greenwich Capital Commercial Funding Corp. Ser. 07-GG11, Class A2 5.597 12/10/49 612,859 627,568 Ser. 07-GG9, Class A2 5.381 3/10/39 749,482 764,032 Ser. 05-GG5, Class A2 5.117 4/10/37 5,115 5,115 Ser. 05-GG3, Class AAB 4.619 8/10/42 629,998 642,992 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2 5.506 4/10/38 2,760,530 2,857,149 Ser. 05-GG4, Class A3 4.607 7/10/39 292,003 294,193 Home Equity Asset Trust FRB Ser. 06-3, Class 2A3 0.384 7/25/36 147,941 147,128 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2 5.827 2/15/51 659,037 672,218 Ser. 05-CB11, Class A3 5.197 8/12/37 1,339,432 1,367,685 Merrill Lynch Mortgage Trust Ser. 05-CIP1, Class A2 4.960 7/12/38 805,260 806,467 Ser. 04-BPC1, Class AJ F 4.922 10/12/41 1,715,000 1,808,316 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 2006-3, Class A2 5.291 7/12/46 584,011 591,653 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2 5.749 8/12/41 702,135 711,192 Ser. 07-HQ12, Class A2FX F 5.592 4/12/49 1,600,450 1,655,065 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, Class A2 5.569 5/15/46 134,419 138,843 Ser. 07-C31, Class A2 5.421 4/15/47 303,878 312,079 Total mortgage-backed securities (cost $22,569,769) 32 Short Duration Income Fund Interest Maturity Principal CERTIFICATES OF DEPOSIT (3.2%)* rate (%) date amount Value Abbey National Treasury Services PLC FRN 1.660 6/10/13 $2,500,000 $2,505,073 Abbey National Treasury Services PLC/ Stamford, CT FRN 1.601 4/25/13 1,050,000 1,049,909 Australia & New Zealand Banking Group, Ltd./New York, NY FRN 0.282 4/30/13 400,000 400,068 Bank of Montreal/Chicago, IL FRN 0.756 10/3/13 500,000 501,439 Bank of Montreal/Chicago, IL FRN 0.510 8/15/13 1,100,000 1,101,445 Bank of Nova Scotia/Houston FRN 0.850 1/27/14 300,000 301,726 Bank of Nova Scotia/Houston FRN 0.658 9/17/13 700,000 701,822 Bank of Nova Scotia/Houston FRN 0.510 9/12/13 400,000 400,650 Barclays Bank PLC/New York, NY FRN 0.778 2/3/14 2,600,000 2,599,540 Canadian Imperial Bank of Commerce/ New York, NY FRN 1.011 2/20/15 1,000,000 1,005,123 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.560 11/26/14 1,000,000 999,647 Commonwealth Bank of Australia FRN 1.553 1/17/14 350,000 353,155 Mizuho Corporate Bank/New York, NY 0.400 3/19/13 600,000 600,164 National Australia Bank, Ltd./New York FRN 1.501 1/30/14 500,000 504,588 National Bank Canada/New York FRN 0.380 2/13/13 1,000,000 1,000,027 National Bank Canada/New York, NY FRN 0.380 8/16/13 1,000,000 999,051 Nordea Bank Finland PLC/New York FRN 0.745 4/5/13 175,000 175,159 Svenska Handelsbanken/New York, NY FRN 1.103 7/17/14 1,650,000 1,654,764 Toronto-Dominion Bank/NY 0.400 11/7/13 300,000 300,186 Toronto-Dominion Bank/NY 0.309 9/13/13 1,400,000 1,400,812 Westpac Banking Corp./NY 0.337 11/6/13 800,000 800,060 Total certificates of deposit (cost $19,352,229) Principal REPURCHASE AGREEMENTS (2.1%)* amount Value Interest in $7,000,000 joint tri-party repurchase agreement dated 1/31/13 with BNP Paribas due 2/1/13 — maturity value of $5,700,041 for an effective yield of 0.26% (collateralized by various corporate bonds and notes with coupon rates ranging from zero% to 7.45% and due dates ranging from 4/7/14 to 12/1/42, valued at $7,350,001) $5,700,000 $5,700,000 Interest in $73,500,000 joint tri-party repurchase agreement dated 1/31/13 with Credit Suisse First Boston due 2/1/13 — maturity value of $3,850,025 for an effective yield of 0.26% (collateralized by various mortgage backed securities with coupon rates ranging from 0.21% to 9.22% and due dates ranging from 5/15/13 to 12/31/99, valued at $76,084,753) 3,850,000 3,850,000 Interest in $269,660,000 joint tri-party repurchase agreement dated 1/31/13 with Citigroup Global Markets, Inc. due 2/1/13 — maturity value of $3,171,015 for an effective yield of 0.17% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 5.50% and due dates ranging from 8/1/26 to 1/15/43, valued at $275,053,200) 3,171,000 3,171,000 Total repurchase agreements (cost $12,721,000) Short Duration Income Fund 33 Principal MUNICIPAL BONDS AND NOTES (0.8%)* Yield (%) Maturity date amount Value Albany, NY Indl. Dev. Agcy. VRDN (Albany Inst. of History), Ser. A 0.310 6/1/19 $400,000 $400,000 Athens-Clark Cnty., GA Indl. Dev. Auth. VRDN (Allen Properties, Inc.) 0.600 12/1/24 740,000 740,000 Union Cnty., AZ Indl. Dev. VRDN (Del-Tin Fiber LLC) 0.600 10/1/27 1,700,000 1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.580 3/1/38 2,000,000 2,000,000 Total municipal bonds and notes (cost $4,840,000) TOTAL INVESTMENTS Total investments (cost $604,072,474) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes MTNB Medium Term Notes Class B VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2012 through January 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $605,263,229. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 76.9% Sweden 1.8% United Kingdom 7.0 Japan 1.5 Netherlands 3.8 Germany 1.1 Australia 3.4 Other 1.3 Canada 3.2 Total 100.0% 34 Short Duration Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $26,916,559 $— Certificates of deposit — 19,354,408 — Commercial paper — 109,517,881 — Corporate bonds and notes — 408,703,290 — Mortgage-backed securities — 22,577,655 — Municipal bonds and notes — 4,840,000 — Repurchase agreements — 12,721,000 — Totals by level $— $— The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 35 Statement of assets and liabilities 1/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $604,072,474) $604,630,793 Cash 3,746 Interest and other receivables 3,708,449 Receivable for shares of the fund sold 11,778,574 Receivable for investments sold 161,868 Total assets LIABILITIES Payable for investments purchased 10,944,468 Payable for shares of the fund repurchased 3,695,546 Payable for compensation of Manager (Note 2) 27,315 Payable for custodian fees (Note 2) 7,990 Payable for investor servicing fees (Note 2) 13,281 Payable for Trustee compensation and expenses (Note 2) 3,760 Payable for administrative services (Note 2) 4,494 Payable for distribution fees (Note 2) 45,907 Distributions payable to shareholders 3,191 Payable for offering costs (Note 1) 160,937 Other accrued expenses 113,312 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $604,604,590 Distributions in excess of net investment income (Note 1) (1,224) Accumulated net realized gain on investments (Note 1) 101,544 Net unrealized appreciation of investments 558,319 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 36 Short Duration Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($564,662,067 divided by 56,243,348 shares) $10.04 Net asset value and offering price per class B share ($394,471 divided by 39,348 shares)* $10.03 Net asset value and offering price per class C share ($3,438,113 divided by 342,857 shares)* $10.03 Net asset value, offering price and redemption price per class M share ($553,174 divided by 55,152 shares) $10.03 Net asset value, offering price and redemption price per class R share ($100,435 divided by 10,018 shares) $10.03 Net asset value, offering price and redemption price per class R5 share ($10,067 divided by 1,002 shares) $10.05 Net asset value, offering price and redemption price per class R6 share ($10,067 divided by 1,002 shares) $10.05 Net asset value, offering price and redemption price per class Y share ($36,094,835 divided by 3,592,755 shares) $10.05 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 37 Statement of operations Six months ended 1/31/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $2,150) (including interest income of $46 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 628,108 Investor servicing fees (Note 2) 48,133 Custodian fees (Note 2) 12,038 Trustee compensation and expenses (Note 2) 13,302 Distribution fees (Note 2) 171,200 Administrative services (Note 2) 6,757 Amortization of offering costs (Note 1) 33,510 Registration fees 57,766 Other 69,701 Fees waived and reimbursed by Manager (Note 2) (338,674) Total expenses Expense reduction (Note 2) (491) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 106,998 Net unrealized appreciation of investments during the period 448,733 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Short Duration Income Fund Statement of changes in net assets For the period 10/17/11 (commencement of INCREASE IN NET ASSETS Six months ended 1/31/13* operations) to 7/31/12 Operations: Net investment income $952,342 $251,518 Net realized gain on investments 106,998 35,715 Net unrealized appreciation of investments 448,733 109,586 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (906,128) (199,887) Class B (372) (165) Class C (1,933) (988) Class M (1,699) (491) Class R (86) (81) Class R5 (34) (4) Class R6 (34) (4) Class Y (77,555) (15,623) Net realized short-term gain on investments Class A (37,492) — Class B (52) — Class C (307) — Class M (56) — Class R (9) — Class R5 (1) — Class R6 (1) — Class Y (3,251) — Increase from capital share transactions (Note 4) 412,235,212 172,369,378 Total increase in net assets NET ASSETS Beginning of period (Note 5) 192,548,954 20,000,000 End of period (including distributions in excess of net investment income of $1,224 and undistributed net investment income of $34,275, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Short Duration Income Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A January 31, 2013** .03 .02 (.03) — e * .20* .27* 31* July 31, 2012† .03 .02 (.03) — * .32* .37* 2* Class B January 31, 2013** .01 .02 (.01) — e * .40* .07* 31* July 31, 2012† .01 .01 (.01) — * .63* .05* 2* Class C January 31, 2013** .01 .02 (.01) — e * .40* .07* 31* July 31, 2012† .01 .01 (.01) — * .63* .07* 2* Class M January 31, 2013** .02 .02 (.03) — e * .23* .25* 31* July 31, 2012† .03 .02 (.03) — * .36* .32* 2* Class R January 31, 2013** .01 .02 (.01) — e * .40* .07* 31* July 31, 2012† .01 .01 (.01) — * .63* .02* 2* Class R5 January 31, 2013** .03 .02 (.03) — e * .15* .32* 31* July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class R6 January 31, 2013** .03 .02 (.03) — e * .15* .32* 31* July 31, 2012†† .01 — e — e — — e * 10 .02* .05* 2* Class Y January 31, 2013** .03 .02 (.03) — e * .15* .32* 31* July 31, 2012† .04 .03 (.04) — * .24* .47* 2* * Not annualized. ** Unaudited. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): January 31, 2013 July 31, 2012 Class A 0.10% 0.47% Class B 0.10 0.47 Class C 0.10 0.47 Class M 0.10 0.47 Class R 0.10 0.47 Class R5 0.14 0.04 Class R6 0.11 0.04 Class Y 0.10 0.47 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 40Short Duration Income Fund Short Duration Income Fund 41 Notes to financial statements 1/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC” if any, represents over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 31, 2012 through January 31, 2013. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment-grade money market and other fixed income securities. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR, classR5, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, class R5, class R6 and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 42 Short Duration Income Fund Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or Short Duration Income Fund43 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $604,072,475, resulting in gross unrealized appreciation and depreciation of $841,115 and $282,797, respectively, or net unrealized appreciation of $558,318. Offering costs The offering costs of $160,937 have been fully amortized on a straight-line basis over a twelve-month period as of January 31, 2013. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.300% of the next $50 billion, 0.450% of the next $5 billion, 0.280% of the next $50 billion, 0.400% of the next $10 billion, 0.270% of the next $100 billion and 0.350% of the next $10 billion, 0.265% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2013, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $338,674 as a result of this limit. Putnam Management has also contractually agreed, through November 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 44 Short Duration Income Fund shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $44,201 ClassR5 6 ClassB 58 ClassR6 3 ClassC 368 ClassY 3,412 ClassM 71 Total ClassR 14 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $491 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $299, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $162,701 ClassM 396 ClassB 1,065 ClassR 252 ClassC 6,786 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of no monies in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Short Duration Income Fund 45 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $267,322,976 and $54,403,839, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassA Shares Amount Shares Amount Shares sold 61,461,304 $616,925,774 21,437,881 $214,611,492 Shares issued in connection with reinvestment of distributions 91,791 921,501 19,637 196,618 61,553,095 617,847,275 21,457,518 214,808,110 Shares repurchased (23,114,816) (232,010,714) (5,602,449) (56,104,277) Net increase For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassB Shares Amount Shares Amount Shares sold 34,620 $347,005 34,033 $340,300 Shares issued in connection with reinvestment of distributions 39 390 16 158 34,659 347,395 34,049 340,458 Shares repurchased (33,878) (339,532) (5,482) (54,840) Net increase For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassC Shares Amount Shares Amount Shares sold 188,072 $1,885,817 329,544 $3,293,421 Shares issued in connection with reinvestment of distributions 246 2,240 99 986 188,318 1,888,057 329,643 3,294,407 Shares repurchased (50,748) (508,783) (134,356) (1,342,537) Net increase 46 Short Duration Income Fund For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassM Shares Amount Shares Amount Shares sold 46,144 $462,579 11,373 $113,781 Shares issued in connection with reinvestment of distributions 56 564 48 491 46,200 463,143 11,421 114,272 Shares repurchased (12,257) (122,934) (212) (2,120) Net increase For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassR Shares Amount Shares Amount Shares sold — $— 1 $9 Shares issued in connection with reinvestment of distributions 10 95 7 81 10 95 8 90 Shares repurchased — Net increase 10 8 For the period 7/3/12 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 998 $10,000 Shares issued in connection with reinvestment of distributions 4 35 —* 4 4 35 998 10,004 Shares repurchased — Net increase 4 For the period 7/3/12 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassR6 Shares Amount Shares Amount Shares sold — $— 998 $10,000 Shares issued in connection with reinvestment of distributions 4 35 —* 4 4 35 998 10,004 Shares repurchased — Net increase 4 Short Duration Income Fund 47 For the period 10/17/11 (commencement of operations) Six months ended 1/31/13 to 7/31/12 ClassY Shares Amount Shares Amount Shares sold 5,988,152 $60,143,692 2,350,615 $23,554,193 Shares issued in connection with reinvestment of distributions 7,790 78,264 1,011 10,141 5,995,942 60,221,956 2,351,626 23,564,334 Shares repurchased (3,540,414) (35,550,816) (1,224,399) (12,268,527) Net increase * Represents less than 1 share. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R 10,018 100.0% $100,435 ClassR5 1,002 100.0 $10,067 ClassR6 1,002 100.0 $10,067 Note 5: Initial capitalization and offering of shares The fund was established as a series of the Trust on October 17, 2011. Prior to October 17, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $19,500,000 1,950,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $— $672,918 $672,918 $46 $— * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 48 Short Duration Income Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. Short Duration Income Fund 49 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 50 Short Duration Income Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Short Duration Income Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 28, 2013
